DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
In the present application, claims 1-4 and 7-11 are pending. Claims 5-6 have been withdrawn. 
Election/Restrictions
In the Applicant’s election without traverse of Species 1 in reply filed on 5/10/2022 is acknowledged.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Engagement portion in claim 2, which has structural support in the specification in paragraph [0046] stating, “An engagement portion (not illustrated) is provided on the proximal end side of the cap 76. The engagement portion is engaged with a groove (not illustrated) formed in the distal end member 28. By engaging the engagement portion with the groove of the distal end member 28, the cap 76 is mounted on the distal end member 28. When the treatment with the endoscope 10 is ended, the cap 76 is removed from the distal end member 28, and washed and disinfected, or discarded as a disposable; and paragraph [0096] stating, “A pair of engagement portions 176 (see Fig. 14) of the attachment member 98 are engaged with the engagement hole 174 in an attachable/detachable manner by a one-touch operation;”
Attachment member in claim 1, which has structural support in the specification in paragraph [0061] stating, “An attachment member 98 is provided at the proximal end of the wire 60 arranged at the outside from the lead-in port 94. The attachment member 98 is mounted at an engagement hole (described later) of the movable member 96 in an attachable/detachable manner;”  
Movable member in claim 1, which has structural support in the specification in paragraph [0062] stating, “The movable member 96 is a driven lever that rotates in association with the rotational operation of the erecting operation lever 20;”   
First conversion mechanism in claim 10, which has structural support in the specification in paragraph [0082] stating, “The erecting operation mechanism 120 includes a first conversion mechanism 124 that converts a rotational motion of the erecting operation lever 20 into a linear motion, a wire 126 that is linearly moved by the first conversion mechanism 124…The first conversion mechanism 124 includes a crank member 130 whose proximal end is coupled to the erecting operation lever 20, a first slider 132 whose proximal end is coupled to the distal end of the crank member 130, and a second slider 134 whose proximal end is coupled to the distal end of the first slider 132;”   
Second conversion mechanism in claim 10, which has structural support in the specification in paragraph [0082] stating “…a second conversion mechanism 128 that converts the linear motion of the wire 126 into a rotational motion to rotate the movable member 96… The second conversion mechanism 128 includes a lever 136, a first gear 138, a second gear 140, a third gear 142, and a fourth gear 144;”
Drive member in claim 10, which has structural support in the specification in paragraph [0082] stating, “The wire 126 is an example of a drive member according to the present invention;” and
Speed reduction mechanism in claim 10, which has structural support in the specification in paragraph [0086] stating “The first gear 138, the second gear 140, the third gear 142, and the fourth gear 144 configure the speed reduction mechanism.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a distal end side” in line 11. Claim 1 also recites “a distal end side” in line 4. Therefore it is unclear if “a distal end side” in line 11 is the same ‘distal end side’ as in line 4. Appropriate correction is required. 
Claim 2 recites the limitation “an attachable/detachable manner” in line 4. Claim 1 also recites the limitation “an attachable/detachable manner” in line 16. Therefore, it is unclear if “an attachable/detachable manner” in line 4 of claim 2 is the same in ‘attachable/detachable manner’ in line 16 of claim 1. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rahimzadeh et al (Publication No.: WO2017011535) hereinafter Rahimzadeh , in view of Ouchi et al. (Publication No.: US2001/0044570) hereinafter Ouchi.
Regarding claim 1, an embodiment of Rahimzadeh discloses an endoscope (Fig. 13A sheath assembly 1310) comprising: 
an operation section (Fig. 13A proximal connector portion 1320) provided with an operating member (Fig. 6A finger-graspable portion 512); 
an insertion section (Fig. 13B insertion portion 1322) that is provided on a distal end side (see annotated Fig. 13A) of the operation section (Fig. 13A proximal connector portion 1320) and that is inserted into a subject; 
a treatment tool erecting base (Fig. 13A elevator mechanism 1302) provided at a distal end part (Fig. 13A near reference number 1314) of the insertion section (Fig. 13B insertion portion 1322). 
This embodiment is silent as to whether it includes a movable member that is formed in a U-like shape and arranged to be exposed to outside of the operation section and that moves in association with an operation of the operating member; an erecting operation wire that is coupled to the treatment tool erecting base at a distal end side thereof, that is coupled to the movable member at a proximal end side thereof, and that is pushed/pulled in accordance with a movement of the movable member to move the treatment tool erecting base; and an attachment member that is provided at a proximal end of the erecting operation wire and that is engaged with the movable member in an attachable/detachable manner by a one-touch operation.
However, another embodiment of Rahimzadeh, teaches a movable member (Fig. 6A knob 500) that is formed in a U-like shape (Fig. 6A) and arranged to be exposed to outside of the operation section (Fig. 13A proximal connector portion 1320) and that moves in association with an operation of the operating member (Fig. 6A finger-graspable portion 512); 
an erecting operation wire (Fig. 6A pull-wire 510) that is coupled to the treatment tool erecting base (Fig. 13A elevator mechanism 1302) at a distal end side (Fig. 13A near reference number 1314) thereof, that is coupled to the movable member (Fig. 6A knob 500)  at a proximal end side (Fig. 6A near reference number 520) thereof, and that is pushed/pulled in accordance ([0064]) with a movement of the movable member (Fig. 6A knob 500) to move the treatment tool erecting base (Fig. 13A elevator mechanism 1302, [0070]); and 
an attachment member (Fig. 6A clutch disk 514) that is provided at a proximal end (Fig. 6A near reference number 520)of the erecting operation wire (Fig. 6A pull-wire 510) and that is engaged with the movable member (Fig. 6A knob 500) in an attachable/detachable manner by a one-touch operation([0029,0064] “To rotate the knob 510 and actuate the elevator mechanism, a force must be applied downwards on the knob to compress wave spring 516 and decouple clutch disk 514.”).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the first embodiment with the second embodiment of Rahimzadeh to gain the benefit of having a movable member such as the finger-graspable portion 512 as identified in Rahimzadeh’s second embodiment to be located on the side of the sheath assembly near the proximal end [0064].  
Rahimzadeh is silent as to whether the operation section has a bending operating member and the insertion section has a bending part that is moved to be bent by an operation of the bending operating member.  
However Ouchi, in the same field of endeavor, teaches an operation section (Fig. 1 control part 3) provided with an erecting operating member (Fig. 1 instrument erecting member 5) and a bending operating member (Fig. 1 bending control knob 6); an insertion section (Fig. 1 bendable portion 4) that is provided on a distal end side of the operation section (Fig. 1 control part 3), that is inserted into a subject, and that has a bending part (Fig. 1 bendable part 4) that is moved to be bent by an operation (A bendable portion 4 is formed at the distal end of the insert part 1. The bendable portion 4 can be bent as desired by remote control from a control part 3 connected to the proximal end of the insert part 1. Bending control knobs 6 are provided on the control part 3.) of the bending operating member (Fig. 1 bending control knob 6).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘186 application to include that the operation section has a bending operating member and the insertion section has a bending part that is moved to be bent by an operation of the bending operating member, as taught by Rahimzaeh in view of Ouchi,  for the benefit of user being able to change “the direction of the projection of the distal end portion of a treating instrument inserted in a treating instrument inserting channel” [0010].
Regarding claim 2, Rahimzadeh teaches the endoscope according to claim 1, wherein an engagement hole (Fig. 6A slot 513) is provided in one of the movable member (Fig. 6A knob 500)  and the attachment member (Fig. 6A clutch disk 514), and an engagement portion (Fig. 6A key element 518) that is engaged with the engagement hole (Fig. 6A slot 513) in an attachable/detachable manner is provided at the other one.  
Regarding claim 7, Rahimzadeh discloses the endoscope according to claim 1, comprising: an engagement member (Fig. 9A end of pull-wire 818 that is operably coupled to body 810) provided at a distal end of the erecting operation wire (Fig. 9A pull-wire 818); and a housing groove (Fig. 9A pull-wire housing 830) that is provided in the treatment tool erecting base (Fig. 13A elevator mechanism 1302) and that is engaged with the engagement member (Fig. 9A end of pull-wire 818 that is operably coupled to body 810) in an engageable/disengageable manner ([0067] “Pull-wire 818 is…operably connected to body 810).  
Regarding claim 8, Rahimzadeh discloses the endoscope according to claim 1, comprising: a proximal end opening (Fig. 6A slot 512) provided in the operation section (Fig. 6A connector 520); a distal end opening (Fig. 13A distal end of housing 530 near reference number 1314) provided in the distal end part (Fig. 13A near reference number 1314); and an erecting operation wire channel (Fig. 6A housing 530) that is provided in the insertion section (Fig. 13A insertion portion 1322) and that causes the proximal end opening (Fig. 6A slot 512) to communicate with the distal end opening (Fig. 13A near reference number 1314), wherein the erecting operation wire (Fig. 13B pull-wire 1330) is inserted through the erecting operation wire channel (Fig. 6A housing 530), has a distal end side that is arranged outside the distal end opening (Fig. 13A distal end of housing 530 near reference number 1314) and that is coupled to the treatment tool erecting base (Fig. 13A elevator mechanism 1302), and has a proximal end side (Fig. 6A near reference number 519) that is arranged outside the proximal end opening (Fig. 6A slot 512)  and that is coupled to the movable member (Fig. 6A knob 500).  
Regarding claim 9, Rahimzadeh discloses the endoscope according to claim 1, wherein the movable member (Fig. 6A knob 500) is rotatably provided while a direction perpendicular to an axial direction of the erecting operation wire (Fig. 6A pull-wire 510) serves as a rotation axis ([0064] “Knob 500 is positioned on a side of the sheath assembly at the proximal connector portion 520. Knob 500 includes a finger-graspable portion 512 and is rotatably coupled to rotatably, moveable clutch disk 514 by a shaft 517 having key element 518, as best seen in FIG. 6.”).  
Regarding claim 10, Rahimzadeh discloses the endoscope according to claim 13, wherein the operating member (Fig. 6A finger-graspable portion 512) is an operating member rotatably supported by the operation section (Fig. 13A proximal connector portion 1320).
This embodiment is silent as to whether it includes wherein the endoscope comprises a first conversion mechanism that converts a rotational motion of the operating member into a linear motion, a drive member that is linearly driven by the first conversion mechanism, and a second conversion mechanism that converts a linear motion of the drive member into a rotational motion to rotate the movable member.  
However another embodiment of Rahimzadeh teaches wherein the endoscope (Fig. 4B connector portion 420) comprises a first conversion mechanism (Fig. 4B drum 418) that converts a rotational motion (the rotational turning of the finger-graspable portion 412) of the operating member (Fig. 4B finger-graspable portion 412) into a linear motion (the linear motion of the pull-wire 410), a drive member (Fig. 4B pull-wire 410) that is linearly driven by the first conversion mechanism (Fig. 4B drum 418), and a second conversion mechanism (Fig. 4B the lock tooth 424 which ratchetably engages teeth 414) that converts a linear motion of the drive member (Fig. 4B pull-wire 410) into a rotational motion to rotate the movable member (Fig. 4A knob 400, [0063]).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the above embodiment of Rahimzadeh with the teachings of another embodiment of Rahimzadeh to include a first conversion mechanism that converts a rotational motion of the operating member into a linear motion, a drive member that is linearly driven by the first conversion mechanism, and a second conversion mechanism that converts a linear motion of the drive member into a rotational motion to rotate the movable member because the structure allows the user to manipulate an instrument within the endoscope at the target sight while holding the elevator mechanism during deployment [0063]. 
Regarding claim 11, Rahimzadeh discloses the endoscope according to claim 14, wherein the second conversion mechanism (Fig. 4B the lock tooth 424 which ratchetably engages teeth 414) includes a speed reduction mechanism ([0063] The lock tooth 424 and teeth 414 lock the movement of knob 400 (i.e. the locking of movement is a reduction of speed because the motion is stopped). It is not until the user releases the lock lever 422 that the lock tooth 424 and teeth 414 disengage.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rahimzadeh et al (Publication No.: WO2017011535) hereinafter Rahimzaeh in view of Ito Hideo (Publication No.: JPH06319692) hereinafter Hideo. 
Regarding claim 3, Rahimzaeh fails to disclose wherein the engagement portion is provided with an elastic deformation portion that is elastically deformed and engaged with the engagement hole.
However Hideo, in the same field of endeavor, teaches wherein the engagement portion (Fig. 6A key element 518)  (Fig. 21 notch 305a, 305b of the connection member 304) is provided with an elastic deformation portion ([0072] as the connection member 304 engages with the operation rod 204 the notches 305a and 305b elastically deform  to connect with the operation rod 204) that is elastically deformed and engaged with the engagement hole (Fig. 6A slot 513) (Fig. 21 hole of cap 306).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rahimzaeh with the teachings of Hideo to include the engagement portion is provided with an elastic deformation portion that is elastically deformed and engaged with the engagement hole because elastic deformation is a well-known engagement mechanism for “…for maintaining the connection state between [a cylindrical body such as] the standing operation rod 250 and [an annular body such as] the connection member 304…” [0072]. 
Regarding claim 4, Rahimzaeh fails to disclose wherein a pair of claw portions are formed at the elastic deformation portion, the pair of claw portions being elastically deformable and configured to be latched to an edge portion of the engagement hole, the pair of claw portions being displaced in directions to move toward each other by elastic deformation when the engagement portion is engaged with or disengaged from the engagement hole. 
However Hideo, in the same field of endeavor, teaches wherein a pair of claw portions (Fig. 21 notch 305a, 305b of the connection member 304)  are formed at the elastic deformation portion, the pair of claw portions (Fig. 21 notch 305a, 305b of the connection member 304)  being elastically deformable and configured to be latched to an edge portion (Fig. 21 protrusion 207) of the engagement hole (Fig. 21 hole of cap 306), the pair of claw portions (Fig. 21 notch 305a, 305b of the connection member 304)  being displaced in directions to move toward each other by elastic deformation when the engagement portion (Fig. 21 notch 305a, 305b of the connection member 304)  is engaged with or disengaged ([0072]) from the engagement hole (Fig. 21 hole of cap 306).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11-15 of copending Application No. 16/744182 in view of Rahimzadeh et al (Publication No.: WO2017011535), hereinafter Rahimzaeh. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter, as shown in the table below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The claims of ‘182 application teach all the limitations of the claims of the current application except that a movable member is formed in a U-like shape.
However Rahimzadeh, in the same field of endeavor, teaches a movable member (Fig. 6A knob 500) that is formed in a U-like shape (Fig. 6A). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘182 application to include a movable member is formed in a U-like shape to create a finger-graspable portion for the user to rotate ([0064]). 

Claims 1-4, 7, and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12, and 15-18 of copending Application No. 16/744197 in view of Yamaya Koji (WO2016027574) hereinafter Yamaya. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter, as shown in the table below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The claims of the ‘197 application teach all the limitations of the claims of the current application except that wherein the erecting operation wire has a flexible long wire body, and a gap filling member that is arranged at least a portion in an axial direction of the wire body and that is formed to have a diameter larger than an outside diameter of the wire body and smaller than an inside diameter of the erecting operation wire channel.
However Yamaya, in the same field of endeavor, teaches wherein the erecting operation wire has a flexible long wire body (the tow pressing member 211 is bendable), and a gap filling member (Fig. 6A and 6B also shown in 3A and 3B, accommodating portion 215)  that is arranged at least a portion in an axial direction of the wire body (Fig. 6A tow pressing member 211)  and that is formed to have a diameter larger than an outside diameter of the wire body (Fig. 6A tow pressing member 211) and smaller than an inside diameter of the erecting operation wire channel (Fig. 6A channel 35b).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘197 application to include wherein the erecting operation wire has a flexible long wire body, and a gap filling member that is arranged at least a portion in an axial direction of the wire body and that is formed to have a diameter larger than an outside diameter of the wire body and smaller than an inside diameter of the erecting operation wire channel, as taught by Yamaya, to gain the benefit of providing “a transmission mechanism, a raising device, and an insertion device that can prevent adhesion of dirty liquid while improving washing efficiency while suppressing thickening of the distal end portion of the insertion portion.” 


Claims 1-4, 7, and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, and 12-15 of co-pending Application No. 16/744190 in view of Moriyama Hiroki (Publication No.: JPH07111967) hereinafter Hiroki,  in further view of Ouchi et al. (Publication No.: US2001/0044570) hereinafter Ouchi. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter, as shown in the table below. This a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The claims of the ‘190 application teach all the limitations of the claims of the current application except that wherein the erecting operation wire has a wire exposure region that is exposed to outside from the proximal end opening, and wherein at least a surface of the wire exposure region is configured of a first insulator.
However Hiroki, in the same field of endeavor, teaches wherein the erecting operation wire (Fig. 6 raising wire 48) has a wire exposure region (Fig. 6) that is exposed to outside from the proximal end opening (Fig. 6 near reference number 50). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘190 application to include wherein the erecting operation wire has a wire exposure region that is exposed to outside from the proximal end opening, as taught by Hiroki, to have the benefit of a structure that is easily cleaned and detachable [0006-0010]. 
The claims of the ‘190 application in view of Hiroki are silent as whether at least a surface of the wire exposure region is configured of a first insulator. 
However Ouchi, in the same field of endeavor, teaches wherein at least a surface of the wire exposure region (wire 22) is configured of a first insulator ([0021] The operation wire 22 is a twisted wire formed by twisting stainless steel thin wires, and its outer surface is coated with an electric insulating material such as tetrafluoroethylene resin or polyimide resin.). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘the ‘190 application to include a surface of the wire exposure region is configured of a first insulator, as taught by the claims of the ‘190 application in view of Hiroki in further view of Ouchi, to gain the benefit of preventing “burns of an operator when using high-frequency treatment instrument with a highly practical structure” [0006]. 

Instant Application No. 16/744186
Co-Pending Application No. 16/744182
Co-Pending Application No. 16/744197
Co-Pending Application No. 16/744190
1. An endoscope comprising: an operation section provided with an erecting operating member and a bending operating member; an insertion section that is provided on a distal end side of the operation section, that is inserted into a subject, and that has a bending part that is moved to be bent by an operation of the bending operating member; a treatment tool erecting base provided at a distal end part of the insertion section; a movable member that is arranged to be exposed to outside of the operation section and that moves in association with an operation of the erecting operating member; an erecting operation wire that is coupled to the treatment tool erecting base at a distal end side thereof, that is coupled to the movable member at a proximal end side thereof, and that is pushed/pulled in accordance with a movement of the movable member to move the treatment tool erecting base; and an attachment member that is provided at a proximal end of the erecting operation wire and that is engaged with the movable member in an attachable/detachable manner, wherein the movable member is arranged at a surface of the operation section opposite to a surface of the operation section at which the bending operating member is arranged.
1. An endoscope comprising: an operation section provided with an operating member; an insertion section that is provided on a distal end side of the operation section and that is inserted into a subject; a treatment tool erecting base provided at a distal end part of the insertion section; a movable member that is formed in a U-like shape and arranged to be exposed to outside of the operation section and that moves in association with an operation of the operating member; an erecting operation wire that is coupled to the treatment tool erecting base at a distal end side thereof, that is coupled to the movable member at a proximal end side thereof, and that is pushed/pulled in accordance with a movement of the movable member to move the treatment tool erecting base; and an attachment member that is provided at a proximal end of the erecting operation wire and that is engaged with the movable member in an attachable/detachable manner by a one-touch operation.
1. An endoscope comprising: an operation section provided with an operating member; an insertion section that is provided on a distal end side of the operation section and that is inserted into a subject; a treatment tool erecting base provided at a distal end part of the insertion section; a movable member that is arranged to be exposed to outside of the operation section and that moves in association with an operation of the operating member; a proximal end opening provided in the operation section; a distal end opening provided in the distal end part; an erecting operation wire channel that is provided in the insertion section and that causes the proximal end opening to communicate with the distal end opening; an erecting operation wire that is inserted through the erecting operation wire channel, that has a distal end side which is arranged outside the distal end opening and which is coupled to the treatment tool erecting base, that has a proximal end side which is arranged outside the proximal end opening and which is coupled to the movable member, and that is pushed or pulled in accordance with a movement of the movable member to move the treatment tool erecting base; and an attachment member that is provided at a proximal end of the erecting operation wire and that is engaged with the movable member in an attachable/detachable manner by a one-touch operation, wherein the erecting operation wire has a flexible long wire body, and a gap filling member that is arranged at least a portion in an axial direction of the wire body and that is formed to have a diameter larger than an outside diameter of the wire body and smaller than an inside diameter of the erecting operation wire channel.
1. An endoscope comprising: an operation section provided with an operating member; an insertion section that is provided on a distal end side of the operation section and that is inserted into a subject; a treatment tool erecting base provided at a distal end part of the insertion section; a movable member that is arranged to be exposed to outside of the operation section and that moves in association with an operation of the operating member; a proximal end opening provided in the operation section; a distal end opening provided in the distal end part; an erecting operation wire channel that is provided in the insertion section and that causes the proximal end opening to communicate with the distal end opening; an erecting operation wire that is inserted through the erecting operation wire channel, that is coupled to the treatment tool erecting base at a distal end side thereof, that is coupled to the movable member at a proximal end side thereof, and that is pushed/pulled in accordance with a movement of the movable member to move the treatment tool erecting base; and an attachment member that is provided at a proximal end of the erecting operation wire and that is engaged with the movable member in an attachable/detachable manner by a one-touch operation, wherein the erecting operation wire has a wire exposure region that is exposed to outside from the proximal end opening, and wherein at least a surface of the wire exposure region is configured of a first insulator.
2. The endoscope according to claim 1, wherein an engagement hole is provided in one of the movable member and the attachment member, and an engagement portion that is engaged with the engagement hole in an attachable/detachable manner is provided at the other one.
2. The endoscope according to claim 1, wherein an engagement hole is provided in one of the movable member and the attachment member, and an engagement portion that is engaged with the engagement hole in an attachable/detachable manner is provided at the other one.
10. The endoscope according to claim 1, wherein an engagement hole is provided in one of the movable member and the attachment member, and an engagement portion that is engaged with the engagement hole in an attachable/detachable manner is provided at the other one.
7. The endoscope according to claim 1, wherein an engagement hole is provided in one of the movable member and the attachment member, and an engagement portion that is engaged with the engagement hole in an attachable/detachable manner is provided at the other one.
3. The endoscope according to claim 2, comprising: wherein the engagement portion is provided with an elastic deformation portion that is elastically deformed and engaged with the engagement hole.
3. The endoscope according to claim 2, wherein the engagement portion is provided with an elastic deformation portion that is elastically deformed and engaged with the engagement hole.
11. The endoscope according to claim 10, wherein the engagement portion is provided with an elastic deformation portion that is elastically deformed and engaged with the engagement hole.
8. The endoscope according to claim 7, wherein the engagement portion is provided with an elastic deformation portion that is elastically deformed and engaged with the engagement hole.
4. The endoscope according to claim 3, wherein a pair of claw portions are formed at the elastic deformation portion, the pair of claw portions being elastically deformable and configured to be latched to an edge portion of the engagement hole, the pair of claw portions being displaced in directions to move toward each other by elastic deformation when the engagement portion is engaged with or disengaged from the engagement hole.
4. The endoscope according to claim 3, wherein a pair of claw portions are formed at the elastic deformation portion, the pair of claw portions being elastically deformable and configured to be latched to an edge portion of the engagement hole, the pair of claw portions being displaced in  Application No.: directions to move toward each other by elastic deformation when the engagement portion is engaged with or disengaged from the engagement hole.
12. The endoscope according to claim 11, wherein a pair of claw portions are formed at the elastic deformation portion, the pair of claw portions being elastically deformable and configured to be latched to an edge portion of the engagement hole, the pair of claw portions being displaced in directions to move toward each other by elastic deformation when the engagement portion is engaged with or disengaged from the engagement hole.
9. The endoscope according to claim 8, wherein a pair of claw portions are formed at the elastic deformation portion, the pair of claw portions being elastically deformable and configured to be latched to an edge portion of the engagement hole, the pair of claw portions being displaced in directions to move toward each other by elastic deformation when the engagement 3Customer No.: 31561 Docket No.: 097187-US-822-PCT(CA) Application No.: 16/744,190 portion is engaged with or disengaged from the engagement hole.
7. The endoscope according to claim 1, comprising: an engagement member provided at a distal end of the erecting operation wire; and a housing groove that is provided in the treatment tool erecting base and that is engaged with the engagement member in an engageable/disengageable manner.
11. The endoscope according to claim 1, comprising: an engagement member provided at a distal end of the erecting operation wire; and a housing groove that is provided in the treatment tool erecting base and that is engaged with the engagement member in an engageable/disengageable manner.
15. The endoscope according to claim 1, further comprising: an engagement member provided at a distal end of the erecting operation wire; and a housing groove that is provided in the treatment tool erecting base and that is engaged with the engagement member in an engageable/disengageable manner.  
12. The endoscope according to claim 1, comprising: an engagement member provided at a distal end of the erecting operation wire; and a housing groove that is provided in the treatment tool erecting base and that is engaged with the engagement member in an engageable/disengageable manner.
8. The endoscope according to claim 1, comprising: a proximal end opening provided in the operation section; a distal end opening provided in the distal end part; and an erecting operation wire channel that is provided in the insertion section and that 3Customer No.: 31561 Docket No.: 097184-US-822-PCT(CA) Application No.: 16/744,186 causes the proximal end opening to communicate with the distal end opening, wherein the erecting operation wire is inserted through the erecting operation wire channel, has the distal end side that is arranged outside the distal end opening and that is coupled to the treatment tool erecting base, and has the proximal end side that is arranged outside the proximal end opening and that is coupled to the movable member.
12. The endoscope according to claim 1, comprising: a proximal end opening provided in the operation section; a distal end opening provided in the distal end part; and an erecting operation wire channel that is provided in the insertion section and that causes the proximal end opening to communicate with the distal end opening, wherein the erecting operation wire is inserted through the erecting operation wire channel, has a distal end side that is arranged outside the distal end opening and that is 4Customer No.: 31561 Docket No.: 097183-US-822-PCT(CA) Application No.: 16/744,182 coupled to the treatment tool erecting base, and has a proximal end side that is arranged outside the proximal end opening and that is coupled to the movable member.  












--n/a--











--n/a--
9. The endoscope according to claim 1, wherein the movable member is rotatably provided while a direction perpendicular to an axial direction of the erecting operation wire serves as a rotation axis.
13. The endoscope according to claim 1, wherein the movable member is rotatably provided while a direction perpendicular to an axial direction of the erecting operation wire serves as a rotation axis.
16. The endoscope according to claim 1, wherein the movable member is rotatably provided while a direction perpendicular to an axial direction of the erecting operation wire serves as a rotation axis.
13. The endoscope according to claim 1, wherein the movable member is rotatably provided while a direction perpendicular to an axial direction of the erecting operation wire serves as a rotation axis.
10. The endoscope according to claim 9, wherein the erecting operating member is an erecting operating member rotatably supported by the operation section, and wherein the endoscope comprises a first conversion mechanism that converts a rotational motion of the erecting operating member into a linear motion, a drive member that is linearly driven by the first conversion mechanism, and a second conversion mechanism that converts a linear motion of the drive member into a rotational motion to rotate the movable member.
14. The endoscope according to claim 13, wherein the operating member is an operating member rotatably supported by the operation section, and wherein the endoscope comprises a first conversion mechanism that converts a rotational motion of the operating member into a linear motion, a drive member that is linearly driven by the first conversion mechanism, and a second conversion mechanism that converts a linear motion of the drive member into a rotational motion to rotate the movable member.
17. The endoscope according to claim 16, wherein: the operating member is an operating member rotatably supported by the operation section; and the endoscope further comprises: a first conversion mechanism that converts a rotational motion of the operating member into a linear motion, a drive member that is linearly driven by the first conversion mechanism, and a second conversion mechanism that converts a linear motion of the drive member into a rotational motion to rotate the movable member.	
14. The endoscope according to claim 13, wherein the operating member is an operating member rotatably supported by the operation section, and wherein the endoscope comprises a first conversion mechanism that converts a rotational motion of the 4Customer No.: 31561 Docket No.: 097187-US-822-PCT(CA) Application No.: 16/744,190 operating member into a linear motion, a drive member that is linearly driven by the first conversion mechanism, and a second conversion mechanism that converts a linear motion of the drive member into a rotational motion to rotate the movable member.
11. The endoscope according to claim 10, wherein the second conversion mechanism includes a speed reduction mechanism.
15. The endoscope according to claim 14, wherein the second conversion mechanism includes a speed reduction mechanism.
18. The endoscope according to claim 17, wherein the second conversion mechanism includes a speed reduction mechanism.
15. The endoscope according to claim 14, wherein the second conversion mechanism includes a speed reduction mechanism.
***Bold indicates a different limitation***



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795